Wi-iiteield, C. J.,
delivered the opinion of the court.
It would serve no useful purpose to attempt the setting forth in detail of the testimony in this case. It sufficiently appears, we think, after the most protracted and careful examination, that the pilot was at least two inches lower than the standard pilot is required to be; that the joint in the rail was a low joint, not fixed and steady, as it should have been; that the crossing was in bad condition; and that all these facts must have been known to the defendant company for at least thirty days prior to the injury. We are satisfied that the *496company is liable, and that no reversible error is shown by the record. Bell v. Southern R. R. Co., 87 Miss., 234; 30 South., 821.
We are not, however, satisfied with the amount allowed in this case. It seems to us unconscionably large, on the testimony in this record. It is true that two juries have awarded the same sum, $50,000; and it is also true that the injury here is of the gravest possible -character, and thát there has been great mental and physical suffering on the part of the appellee. All this we keep fully in view; but we cannot bring ourselves to affirm this excessive verdict, with all these things conceded. It appears that Wallace at the time of his injury had just about completed his twenty-sixth year; that he was an unusually strong and healthy young man, six feet two inches in height; that he was sober and correct in his habits and manner of living; and that, according to the American Table of Mortality, Wallace had a life expectancy of thirty-eight years. But it must be remembered that this expectancy, calculated by these tables, is the expectancy of a normal man, not one with both legs cut off. It is hardly reasonable to believe that Wallace will live as long in his present condition as he would have lived uninjured in this way. It is shown that his earning capacity as a railroad brakeman at the time of the injury was from $75 to $90 per month, and it is proven that he would be subjected to an additional necessary expense in living, by reason of having to have an attendant, etc., of between $300 and $500 per year. The learned counsel for appellee have pointed out three methods of ascertaining his damages; that is to say, the actual money loss to Wallace. In dealing with the third method stated by them, that of ascertaining the amount which would compensate Wallace for the actual money loss sustained, by providing him with an annunity of $1,350 annually, they work out this result, to-wit: that the present value of an annuity of $1,350 would be $28,400 and that, by adding to this $1,600 Wallace claims to have spent on account of his *497injury, $30,000 would be'obtained as the actual present value of the money damage done him; and this, they say, is on the basis of an expectancy of thirty-eight years furnished by the American Tables of Mortality. Rut, as we have shown, it is hardly fair to the defendant to fix the expectancy of Wallace, in his present crippled and ruined physical condition, at thirty-eight years.
Keeping in mind this fact, and keeping in mind that he is to be allowed for his physical and mental suffering as actual damages, and taking what would be a reasonable mesne sum from the testimony of his wage-earning capacity and of his increased necessary expenses of living, we are satisfied to let the verdict stand at the sum of $30,000; and we think this is all that the testimony in this case can be said to fairly warrant. It is an extremely difficult matter, at best, for a court to deal with the amount of damages. As we have said in the case of Hardy v. M. C. R. R. Co., 88 Miss., 732; 41 South., 505: “ It was the province of the jury, and the jury alone, to measure in dollars and cents the amount due for physical and mental anguish and suffering, and, unless in a case where the verdict plainly shows that the jury must have been influenced by passion, prejudice, or corruption, this court never interferes with their finding as to damages. This court has no scale delicate enough to weigh physical and mental anguish. At best it is an extremely difficult task. The law has committed this delicate task to the unbiased judgment of the twelve plain, practical, everyday men, who compose the jury, and it can nowhere be more safely rested than in the application of their good sense and honest judgment to the particular facts proven in each particular ease.” We cannot escape the conclusion that the amount of $50,000 is so utterly out of all proportion to the damage fairly proven that the verdict must be regarded as one influenced, as to amount, by passion and prejudice.
If the appellee will remit down to $30,000, the judgment will be affirmed; otherwise, it will be reversed, and the cause remanded.